                Case 5:20-cv-00590 Document 1 Filed 05/15/20 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

 ROGERS-O’BRIEN                              §
 CONSTRUCTION, LLC,                          §
                                             §
           Plaintiff,                        §
                                             §           CIVIL ACTION NO. 5:20-cv-590
 v.                                          §
                                             §
 MICROSOFT CORPORATION,                      §
                                             §
           Defendant.                        §
                                             §


PLAINTIFF ROGERS-O’BRIEN CONSTRUCTION, LLC’S ORIGINAL COMPLAINT


       Plaintiff Rogers-O’Brien Construction, LLC (“RO” or “Contractor”) files this Original

Complaint against Defendant Microsoft Corporation (“Owner” or “Microsoft”) and states as

follows:

                                            A. PARTIES

       1.        Plaintiff Rogers-O’Brien Construction, LLC is a Texas limited liability company

performing work in San Antonio, Bexar County, Texas.

       2.        Upon information and belief, Microsoft is incorporated, organized and existing

under the laws of the State of Washington. Microsoft maintains its principal place of business at

One Microsoft Way, Redmond, Washington 98052. Microsoft may be served with process through

its registered agent, Corporation Service Company, 211 E. 7th Street, Suite 620, Austin, TX 78701.




PLAINTIFF ROGERS-O’BRIEN CONSTRUCTION, LLC’S ORIGINAL COMPLAINT                             Page 1
             Case 5:20-cv-00590 Document 1 Filed 05/15/20 Page 2 of 5




                                B. JURISDICTION AND VENUE

       3.      The Court has subject matter jurisdiction over this case pursuant to 28 U.S.C. §

1332(a)(1) because there is complete diversity of citizenship between the parties, and the amount

in controversy exceeds the sum of $75,000, exclusive of interest and costs.

       4.      Venue is proper in this District and in this Division pursuant to 28 U.S.C. § 1391,

in that performance under the Master Construction Contract (“Contract”) at issue was performed

in Bexar County, Texas, within this district, and therefore, a substantial part of the events or

omissions giving rise to this claim occurred in this judicial district. The Contract expressly

provides that venue is proper in the Project locality which is Bexar County, Texas.

                                    C. FACTUAL BACKGROUND

       5.      On or around October 7, 2017, RO and Microsoft entered into the Contract to

complete the project in Bexar County, Texas. RO has completed its work under the Contract.

Microsoft has hindered and delayed the Project without compensating RO in the amount of

$34,239,947.74, including retainage in the amount of $13,566,098.20. On or around March 4,

2020, RO filed an affidavit claiming lien in Bexar County, Texas, in the amount of $34,239,947.74.

RO seeks foreclosure of its lien.

       6.      RO has attempted to resolve payment through demand letters. Owner has failed

and refused to pay all amounts due and owing. Thus, RO seeks payment for breach of the

contractual obligation to pay for the work, and for attorneys’ fees, costs, and expenses incurred in

connection with performance of the Contract.

       7.      RO reserves the right to amend this Complaint.




PLAINTIFF ROGERS-O’BRIEN CONSTRUCTION, LLC’S ORIGINAL COMPLAINT                               Page 2
             Case 5:20-cv-00590 Document 1 Filed 05/15/20 Page 3 of 5




                                           D.   CLAIMS

COUNT I- Breach of Contract

       8.      RO incorporates by reference all prior paragraphs. Owner has a Contract with RO

requiring payment of all costs and expenses of construction. Ex. A. Owner has not paid RO in the

amount of $34,239,947.74 due under the Contract. RO has demanded payment, and Owner refuses

payment. Owner’s non-payment is a material breach of Owner’s contractual duties. Owner’s acts

and omissions have damaged RO, for which it seeks recovery, plus attorney fees and expenses as

permitted by law, contract, and statute.

COUNT II- Lien Foreclosure

       9.      RO incorporates by reference all prior paragraphs. RO has taken all steps necessary

to perfect and create a statutory lien against the Project pursuant to Chapter 53 of the Texas

Property Code, as well as a Constitutional lien pursuant to Article 16, Section 37 of the Texas

Constitution. Tex. Prop. Code § 53. The Affidavit for Statutory Mechanic’s and Materialman’s

Lien and Constitutional Lien was filed on March 4, 2020, as Document Number 20200047572 in

the Official Public Records of Bexar County, Texas.

       10.     RO seeks a finding that the lien is valid and enforceable, and an Order of Sale. Any

excess funds shall be paid to Owner after satisfaction of RO’s claim.

                                       E.       DAMAGES

       11.     As a result of Owner’s acts and omissions, RO has suffered actual damages in the

amount of $34,239,947.74, including delay damages, increased construction costs, and increased

general requirements. Owner’s actions generated additional general requirements and indirect

costs to complete the work, including legal fees for which RO seeks recovery. RO reserves the

right to revise, amend, or supplement its damages.


PLAINTIFF ROGERS-O’BRIEN CONSTRUCTION, LLC’S ORIGINAL COMPLAINT                              Page 3
             Case 5:20-cv-00590 Document 1 Filed 05/15/20 Page 4 of 5




                  F.     ATTORNEY’S FEES, INTEREST, AND COSTS

       12.    RO seeks recovery of attorney’s fees and costs under Texas Civil Practice and

Remedies Code §38.001 et seq., Texas Property Code §28.004, Texas Rules of Civil Procedure

131 and 141, and any other applicable statute. It also seeks pre-and post-award interest at the

maximum rate allowed by law.

                            G.      CONDITIONS PRECEDENT

       13.    RO has satisfied, or substantially complied with all conditions precedent to its right

to recovery, or Owner has waived or excused such conditions precedent.

                                 CONCLUSION AND PRAYER
       For these reasons, Rogers-O’Brien Construction respectfully asks the Court to enter

judgment against Microsoft Corporation for the following relief:

       (a) The amount of actual damages suffered by RO;
       (b) An Order of Sale;
       (c) The amount of any consequential, incidental, or special damages suffered by RO as
           permitted;
       (d) Prejudgment and post-judgment interest;
       (e) Appellate fees;
       (f) Attorneys’ fees; and
       (g) Any other relief, both legal and equitable, to which RO may be justly entitled.


                                         [SIGNATURES ON FOLLOWING PAGE]




PLAINTIFF ROGERS-O’BRIEN CONSTRUCTION, LLC’S ORIGINAL COMPLAINT                              Page 4
            Case 5:20-cv-00590 Document 1 Filed 05/15/20 Page 5 of 5




                                      Respectfully submitted,

                                      COKINOS | YOUNG
                                      Las Cimas IV
                                      900 S. Capital of Texas Highway
                                      Suite 425
                                      Austin, Texas 78746
                                      (512) 476-1080 (Office)
                                      (512) 476-1198 (Direct)
                                      (512) 610-1184 (Fax)

                                      By: /s/ Stephanie Cook
                                      STEPHANIE COOK
                                      State Bar No. 24013071
                                      scook@cokinoslaw.com

                                      ATTORNEY FOR PLAINTIFF




PLAINTIFF ROGERS-O’BRIEN CONSTRUCTION, LLC’S ORIGINAL COMPLAINT         Page 5
